UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 20-2105

                           JOSE ARCENIO ARISTY-ROSA,
                                          Petitioner

                                           v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                              (Agency No. A043-907-039)

Present: SHWARTZ, PORTER and MATEY, Circuit Judges

      1. Respondent’s Motion to Publish Court’s March 16, 2021 Opinion

                                                     Respectfully,
                                                     Clerk/CJG

_________________________________ORDER________________________________
The foregoing Respondent’s motion to publish Court’s March 16, 2021 Opinion is
granted.

                                                     By the Court,

                                                     s/Patty Shwartz
                                                     Circuit Judge

Dated: April 12, 2021
CJG/cc:       Craig A. Newell, Jr., Esq.
              David Kaplan, Esq.